Exhibit 99.1 4th Quarter 2012 •Earnings News Release •Three and twelve months ended October 31, 2012 TD Bank Group Reports Fourth Quarter and Fiscal 2012 Results This quarterly earnings news release should be read in conjunction with our unaudited fourth quarter 2012 consolidated financial results ended October 31, 2012, included in this Earnings News Release and with our audited 2012 Consolidated Financial Statements, which is available on our website at http://www.td.com/investor/. This analysis is dated December 5, 2012. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s Annual or Interim Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS). The accounting policies used in the preparation of these consolidated financial results are consistent with those used in the Bank’s October 31, 2012 Consolidated Financial Statements. Additional information relating to the Bank is available on the Bank’s website at http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). The Bank transitioned from Canadian Generally Accepted Accounting Principles (Canadian GAAP) to IFRS effective for interim and annual periods beginning the first quarter of fiscal 2012. Comparative periods in 2011 have also been prepared under IFRS, unless otherwise indicated. Reported results conform to generally accepted accounting principles (GAAP) under IFRS. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. Effective the first quarter of 2012, the Insurance business was transferred from Canadian Personal and Commercial Banking to Wealth and Insurance (formerly called Wealth Management). The prior period results have been restated accordingly. FOURTH QUARTER FINANCIAL HIGHLIGHTS, compared with the fourth quarter last year: • Reported diluted earnings per share were $1.66, compared with $1.68. • Adjusted diluted earnings per share were $1.83, compared with $1.75. • Reported net income was $1,597 million, compared with $1,589 million. • Adjusted net income was $1,757 million, compared with $1,656 million. FULL YEAR FINANCIAL HIGHLIGHTS, compared with last year: • Reported diluted earnings per share were $6.76, compared with $6.43. • Adjusted diluted earnings per share were $7.42, compared with $6.86. • Reported net income was $6,471 million, compared with $6,045 million. • Adjusted net income was $7,075 million, compared with $6,432 million. FOURTH QUARTER ADJUSTMENTS (ITEMS OF NOTE) The fourth quarter reported earnings figures included the following items of note: • Amortization of intangibles of $60 million after tax (6 cents per share), compared with $95 million after tax (10 cents per share) in the fourth quarter last year. • A loss of $35 million after tax (4 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale securities portfolio, compared with a gain of $37 million after tax (4 cents per share) in the fourth quarter last year. • Integration charges relating to the Chrysler Financial acquisition of $3 million after tax, compared with $19 million after tax (2 cents per share) in the fourth quarter last year. • Integration charges of $25 million after tax (3 cents per share), relating to the acquisition of the MBNA Canada credit card portfolio. • The negative impact of Superstorm Sandy of $37 million after tax (4 cents per share). TORONTO, December 6, 2012 – TD Bank Group (TD or the Bank) today announced its financial results for the fourth quarter ended October 31, 2012. Overall results for the quarter reflected strong performances from TD’s Canadian and U.S. personal and commercial banking businesses as well as from Wholesale Banking. “The fourth quarter earnings contributed to a strong year for TD,” said Ed Clark, Group President and Chief Executive Officer. “TD’s adjusted earnings for the year were more than $7 billion, with all businesses posting adjusted earnings growth. We achieved those results despite a tough operating environment, demonstrating the strength and resilience of our business model.” TD BANK GROUP • FOURTH QUARTER 2 1 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted reported net income of $806 million in the fourth quarter. On an adjusted basis, net income was $831 million, up 10% from the same period last year. Good volume growth in loans and deposits, strong contribution from MBNA, and stable credit quality helped to drive core earnings growth. “Canadian Personal and Commercial Banking had a good fourth quarter and a strong 2012. We continued to invest in our industry-leading customer service and convenience platform by opening 24 new branches, extending hours, and rolling out innovative new products to meet our customer needs,” said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Credit Cards. “Looking ahead, we expect a more challenging operating environment in 2013, with low interest rates and moderating retail volume growth. But, we’re confident that maintaining our focus on our customers and employees, making strategic investments to grow the franchise, and increasing productivity will position us well for the future.” Wealth and Insurance Wealth and Insurance delivered net income of $293 million in the quarter, down 15% from the same period last year. In the Wealth business, higher fee-based revenue from strong growth in client assets was partially offset by lower transaction revenue due to decreased trading volumes. In the Insurance business, increased revenue from premium growth and the inclusion of MBNA was more than offset by unfavourable prior years claims development in the Ontario auto market and weather-related events. TD Ameritrade contributed $51 million in earnings to the segment, down 6% from the same period last year. “Our Wealth business performed well in a difficult operating environment,” said Mike Pedersen, Group Head, Wealth Management, Insurance, and Corporate Shared Services. “The Insurance business showed strong core fundamentals and delivered positive earnings growth for the year, but experienced challenges in the fourth quarter related to prior years claims development and weather-related events. Looking ahead, we expect good earnings growth driven by continued momentum in gaining new client assets in the Wealth business and premiums growth in the Insurance business.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$321 million in reported net income for the quarter. On an adjusted basis, the segment earned US$358 million, up 23% from the fourth quarter last year, driven by organic loan and deposit growth, partially offset by the impact of the Durbin Amendment. “TD Bank, America’s Most Convenient Bank delivered a strong fourth quarter,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking. “With more than US$1.4 billion in adjusted earnings and 41 new stores, it was a strong year for our business. We also supported our customers and employees through the impact of Superstorm Sandy. As we look ahead, we remain concerned about the low interest rate environment and regulatory uncertainty. However, the U.S. economy continues to show signs of modest recovery and we will continue to leverage our legendary service and convenience brand for future growth.” Wholesale Banking Wholesale Banking recorded net income of $309 million for the quarter, an increase of 10% compared with the same period last year. The increase was primarily due to higher revenue and reduced expenses in our core businesses, partially offset by lower securities gainsin our investment portfolio. “We had a strong quarter inour core businesses,” said Bob Dorrance, Group Head, Wholesale Banking. “Improved client flows and another solid performance in investment banking more than offsetindustry-wide declines in equity trading and underwriting. While macroeconomic headwinds remain,our client-centric business model has demonstrated the ability to deliver solid returns in difficult markets.” Capital TD’s Basel II Tier 1 capital ratio was 12.6% in the quarter. On a Basel III basis, TD’s common equity Tier 1 ratio was 8.2%, which exceeds the new 7% requirement on a fully phased-in basis. Conclusion “TD had a strong year in 2012. Our success was again based on the strength of our customer-focused, retail-driven business model. We are confident in our ability to deliver sustainable earnings growth in the future, but we remain concerned about the low interest rate environment as well as a weak global economic recovery and ongoing regulatory uncertainty,” said Clark. “We will continue to strategically invest in our businesses and manage our expense growth while continually seeking ways to exceed expectations. As always, our employees and their dedication to our customers and clients were the driving force behind our success and I want to thank them for their tremendous contribution.” TD BANK GROUP • FOURTH QUARTER 2 2 The foregoing contains forward-looking statements. Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release, the Management’s Discussion and Analysis (MD&A) in the Bank’s 2012 Annual Report under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2013” and in other statements regarding the Bank’s objectives and priorities for 2013 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic, political and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, capital adequacy, and other risks, all of which are discussed in the 2012 MD&A. Examples of such risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2012” in this earnings news release; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information and disruptions in the Bank’s information technology, internet, network access or other voice or data communications systems or services; and the overall difficult litigation environment, including in the United States. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2012 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this earnings news release are set out in the 2012 MD&A under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2013”, as updated in subsequently filed quarterly Reports to Shareholders. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • FOURTH QUARTER 2 3 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the twelve months ended October 31 July 31 October 31 October 31 October 31 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income – reported Net income – adjusted1 Economic profit2,3 Return on common equity – reported 14.0 % 15.3 % 15.8 % 14.9 % 16.2 % Return on common equity – adjusted2,3 15.5 % 16.4 % 16.5 % 16.3 % 17.3 % Return on invested capital2,3 N/A N/A 14.4 % N/A 15.0 % Financial position Total assets $ Total equity Total risk-weighted assets4 Financial ratios Efficiency ratio – reported 61.2 % 59.4 % 61.6 % 60.5 % 60.2 % Efficiency ratio – adjusted1 59.0 % 55.4 % 59.4 % 56.6 % 57.5 % Tier 1 capital to risk-weighted assets4 12.6 % 12.2 % 13.0 % 12.6 % 13.0 % Provision for credit losses as a % of net average loans and acceptances5 0.54 % 0.42 % 0.38 % 0.43 % 0.39 % Common share information – reported (dollars) Per share earnings Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.6 % 3.5 % 3.5 % 3.8 % 3.4 % Dividend payout ratio 46.1 % 40.2 % 40.3 % 42.5 % 40.2 % Price to earnings ratio Common share information – adjusted (dollars)1 Per share earnings Basic $ Diluted Dividend payout ratio 41.7 % 37.5 % 38.6 % 38.7 % 37.7 % Price to earnings ratio 1 Adjusted measures are non-GAAP measures. Refer to the “How The Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and adjusted return on common equity are non-GAAP financial measures. Refer to the “Economic Profit and Return on Common Equity” section for an explanation. Return on invested capital is a non-GAAP financial measure. Refer to the “Economic Profit and Return on Invested Capital” section in the Bank’s 2011 Annual Report for an explanation. 3 Effective the first quarter of 2012, economic profit is calculated based on average common equity on a prospective basis. Prior to the first quarter 2012, economic profit was calculated based on average invested capital. Had this change been done on a retroactive basis, economic profit for the Bank, calculated based on average common equity, would have been $717 million for the fourth quarter 2011, $770 million for the third quarter 2011, $712 million for the second quarter 2011 and $758 million for the first quarter 2011. 4 For periods ending on or prior to October 31, 2011, amounts are reported in accordance with Canadian GAAP. 5 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see the “Credit Portfolio Quality” section of the 2012 MD&A and Note 7 to the Consolidated Financial Statements. For additional information on debt securities classified as loans, see “Exposure to Non-agency Collateralized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of the 2012 MD&A and Note 7 to the Consolidated Financial Statements. TD BANK GROUP • FOURTH QUARTER 2 4 HOW WE PERFORMED How the Bank Reports The Bank prepares its Consolidated Financial Statements in accordance with generally accepted accounting principles (GAAP) under IFRS and refers to results prepared in accordance with IFRS as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with IFRS. Adjusted results, items of note, and related terms used in this document are not defined terms under IFRS and, therefore, may not be comparable to similar terms used by other issuers. Adoption of IFRS The Canadian Accounting Standards Board previously announced that for fiscal years beginning on or after January 1, 2011, all publicly accountable enterprises will be required to report financial results in accordance with IFRS. Accordingly, for the Bank, IFRS was effective for the interim and annual periods beginning in the first quarter of 2012. The fiscal 2012 Interim and Annual Consolidated Financial Statements include comparative fiscal 2011 financial results under IFRS. The adoption of IFRS did not require significant changes to the Bank’s disclosure controls and procedures. Information about the IFRS transition impact to the Bank’s reported financial position, equity, and financial performance is provided in Note 38 of the Bank’s Annual Consolidated Financial Statements for the period ended October 31, 2012, which includes a discussion of the transitional elections and exemptions under IFRS 1 and detailed reconciliations of the Bank’s Consolidated Financial Statements previously prepared under Canadian GAAP to those under IFRS. For details of the Bank’s significant accounting policies under IFRS, see Note 2 of the Bank’s Annual Consolidated Financial Statements for the period ended October 31, 2012. The following table provides the operating results – reported for the Bank. TABLE 2: OPERATING RESULTS – REPORTED (millions of Canadian dollars) For the three months ended For the twelve months ended October 31 July 31 October 31 October 31 October 31 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes and equity in net income of an investment in associate Provision for income taxes Equity in net income of an investment in associate, net of income taxes 57 62 64 Net income – reported Preferred dividends 49 49 48 Net income available to common shareholders and non-controlling interests in subsidiaries $ Attributable to: Non-controlling interests $
